
	
		I
		112th CONGRESS
		1st Session
		H. R. 2854
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. DesJarlais
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To repeal the rule relating to the notification of
		  employee rights under the National Labor Relations Act.
	
	
		1.Short titleThis Act may be cited as the
			 Employer Free Choice
			 Act.
		2.Repeal of rule
			 relating to the notification of employee rights under the National Labor
			 Relations Act
			(a)RepealThe final rule (including any supplement or
			 revision to such rule) on Notification of Employee Rights under the
			 National Labor Relations Act published by the National Labor Relations
			 Board in the Federal Register on August 30, 2011 (76 Fed. Reg. 54006 et seq.),
			 is repealed.
			(b)Rules requiring
			 notification of employee rights under NLRA prohibitedThe National Labor Relations Board shall
			 not promulgate or enforce any rule that requires employers to post notices
			 informing their employees of their rights as employees under the National Labor
			 Relations Act (29 U.S.C. 151 et seq.) on or after the date of enactment of this
			 section.
			(c)Rule of
			 constructionNothing in this
			 Act shall be construed to prohibit an employer from voluntarily posting a
			 notice informing the employees of the employer of their rights as employees
			 under the National Labor Relations Act (29 U.S.C. 151 et seq.).
			
